IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                          AT NASHVILLE


          HAROLD WOODROOF, PRO SE v. STATE OF TENNESSEE

                     Appeal from the Criminal Court for Davidson County
                           No. 98-A-578 J. Randall Wyatt, Judge



                     No. M2003-01020-CCA-R3-PC - Filed March 11, 2004


The Petitioner, Harold Woodroof, appeals the trial court's denial of his petition for post-conviction
relief. The State has filed a motion requesting that this Court affirm the trial court's denial of relief
pursuant to Rule 20, Rules of the Court of Criminal Appeals. The Petitioner failed to file his post-
conviction petition within the one year statute of limitations. Accordingly, the State's motion is
granted and the judgment of the trial court is affirmed.

 Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
                            the Court of Criminal Appeals

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which DAVID H. WELLES and
JERRY L. SMITH, joined.

Harold Woodroof, pro se.

Paul G. Summers, Attorney General & Reporter; J. Ross Dyer, Assistant Attorney General, for the
appellee, State of Tennessee.

                                    MEMORANDUM OPINION

        The petitioner is appealing the trial court's dismissal of his petition for post-conviction relief.
The petitioner pleaded guilty to four counts of aggravated sexual battery and two counts of sexual
battery. Following a sentencing hearing, he was sentenced to twenty-six years. This court affirmed
the sentence on direct appeal, and the Supreme Court denied permission to appeal on April 10, 2000.
Petitioner filed the post-conviction petition at issue on March 14, 2003. The post-conviction court
summarily dismissed the petition as being time barred by the statute of limitations.

        Tennessee Code Annotated Section 40-30-102(a) provides that a petition for post-conviction
relief must be filed within one year from final judgment. The petitioner filed his petition well

                                                    1
beyond the time allowed by the statute, and none of the enumerated exceptions to this time limit
apply in this case. See Tenn. Code Ann. § 40-30-102(b). Under the Post-Conviction Procedure Act,
exceptions to the statute of limitations are explicitly set forth, i.e., (1) claims based upon a new rule
of constitutional law applicable to a petitioner's case, (2) claims based upon new scientific evidence
showing innocence, and (3) claims based upon sentences that were enhanced because of a previous
conviction and the previous conviction was subsequently found to be illegal. See Tenn. Code Ann.
§ 40-30-102(b)(1)-(3) (2003 Repl.). Petitioner has failed to assert one of these exceptions for tolling
the statute. He cites no new constitutional rule, refers to no new scientific evidence, and makes no
claim that an earlier conviction has been overturned. See Tenn. Code Ann. § 40-30-106(g) (2003
Repl.). Thus, no grounds exist as an exception to the statute of limitations. In his response to the
State’s motion to affirm the judgment of the trial court, Petitioner asserts that the statute of
limitations should have been waived in his case because his constitutional rights were violated by
the trial court. This argument is without merit.

        Accordingly, the state's motion is hereby granted. The judgment is affirmed in accordance
with Rule 20, Rules of the Court of Criminal Appeals. Because the appellant is indigent, costs are
taxed to the State.


       Accordingly, the State’s motion is granted. The judgment of the trial court is affirmed in
accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                        ____________________________________
                                        ROBERT W. WEDEMEYER, JUDGE




                                                   2